Citation Nr: 0216849	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  98-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed as low back pain.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to July 1970 
and September 1972 to November 1982.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the RO.  

The Board determined that new and material evidence had been 
submitted to reopen the claim of service connection for a 
low back disorder and remanded this matter back to the RO in 
September 2000 for additional development of the record.  

The Board notes that, in August 2002, the veteran appears to 
have submitted claims of service connection for additional 
disabilities.  These matters are not currently before the 
Board for the purpose of appellate review and are referred 
back to the RO for appropriate action.  



FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.  

2.  The veteran currently is shown to have chronic 
lumbosacral strain that as likely as not had its clinical 
onset following an injury suffered while he was on active 
duty.  



CONCLUSION OF LAW

The veteran is shown to have current low back disability 
manifested by chronic lumbosacral strain that is due to an 
injury that was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, 
Historical and Statutory Notes (Effective and Applicability 
Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  

First, the veteran was repeatedly informed in the rating 
decisions, the Statement of the Case and Supplemental 
Statements of the Case, as well as in specific development 
letter requests, April 2002 VCAA notice, and the Board's 
September 2000 remand, of the evidence and information 
necessary to substantiate his claim, what evidence VA had or 
would obtain on his behalf, what evidence or information he 
needed to provide to VA, and of the ramifications of the 
failure to obtain any needed information or evidence.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant claim for 
entitlement to service connection for a claimed low back 
condition in the instant case.  

Second, the Board notes that the veteran's service medical 
records, VA outpatient treatment records, and Social 
Security Administration disability determination records 
have been associated with the claims folder.  The veteran 
has also been afforded numerous VA compensation and pension 
examinations in response to his claims.  

Despite the information provided to the veteran as outlined 
hereinabove, the veteran has not indicated that any 
additional information or evidence exists, which is 
pertinent to this claim, but has not yet been obtained.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, 
if a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
considered his claim again in light of the new requirements, 
most recently in the August 2002 SSOC, and fully assisted 
him to the best of VA's ability, the Board concludes that no 
further action on this question is necessary under the facts 
and circumstances of the instant case given the favorable 
action taken hereinbelow.  

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces or if 
preexisting such service was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The report of the service separation medical examination, 
dated October 1982, shows that the veteran's spine was 
clinically evaluated as being normal.  The examiner 
specifically noted that the examination was normal, and that 
there were no further recommendations or diagnoses.  

On the report of medical history compiled by the veteran in 
conjunction with that examination, the veteran stated that 
his health was excellent.  At that time, he also indicated 
that he had not had recurrent back pain.  

The evidence subsequent to service includes VA outpatient 
treatment records, Social Security Administration disability 
determination records, as well as statements submitted on 
the veteran's behalf.  

However, the evidentiary record is quite clear in showing 
treatment for complaints of low back pain or discomfort in 
July, September, November and December 1984, shortly after 
service.  

After examination in July 1984, the veteran was assessed 
with a pulled muscle in his low back.  In September 1984, he 
was assessed with low back strain, and physical therapy was 
recommended.  In November 1984, the veteran was assessed 
with mechanical low back pain.  The results of an EMG study 
were reportedly normal.  In December 1984, an impression of 
bilateral S1 radiculopathy was noted.  

Next, in March 1985, treatment notes reveal that the veteran 
complained of having a back ache and being unable stand more 
than 15 minutes at a time.  Another record of the same date 
also shows that the veteran was involved in a motor vehicle 
accident.  

At an April 1987 VA examination, the veteran noted that, 
approximately one year after his military service, he 
noticed low back pain.  X-ray studies revealed mild bony 
demineralization, but they were otherwise normal.  There 
were no orthopedic abnormalities found.  

A VA hospitalization summary, dated from March to April 
1988, shows that the veteran was treated for other problems 
unrelated to his low back.  It was noted that the veteran 
had a history of chronic low back pain, but that this 
problem was not treated during that hospitalization.  

The veteran's Social Security Administration disability 
determination records reveal that the veteran was considered 
disabled due to an unrelated condition.  

A January 1994 treatment note shows that the veteran fell on 
the ice and reported subsequent back pain.  The impression 
was that of lumbar strain.  

A December 1996 VA examination report includes a diagnosis 
of lumbosacral strain/sprain syndrome.  An October 2001 VA 
spine examination report diagnoses only cervical spine 
strain.  

A July 2002 VA examination report shows that the veteran was 
diagnosed with chronic lumbosacral strain with absolutely no 
relationship to the service-connected left tibia disorder.  
The examiner noted that the veteran reported only one 
instance of a low back problem in service, when a friend 
gave him a bear hug that resulted in minor wrenching of the 
low back.  The examiner also noted that the problem was so 
minor that the veteran never reported to sick call for it.  

An August 2002 addendum to that report reveals that the 
claims file had been reviewed by the examiner for the 
evaluation and that the veteran's lumbosacral strain was not 
aggravated by his service-connected residuals of a tibial 
fracture.  

The veteran avers that current low back disability is due to 
service.  He specifically alleges, in a November 1996 VA 
Form 21-4138, that he injured his back in service.  In a 
February 2001 VA Form 21-4138, the veteran explained that he 
never reported to sick call for this incident.  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic,' 
see 38 C.F.R. § 3.303(b), or there is evidence that connects 
the current condition to the inservice condition, see 38 
C.F.R. § 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

A careful review of the record in this case shows as likely 
as not that the veteran does have a current low back 
disability that had its clinical onset due an injury 
suffered in service.  

The veteran currently carries such a diagnosis of chronic 
lumbosacral strain.  A careful review of the entire record 
shows that he first obtained treatment for low back 
complaints in 1984.  This treatment was approximately two 
years after the veteran's separation from service.  The 
veteran was later assessed with bilateral S1 radiculopathy, 
the report of the veteran's November 1984 EMG studies were 
negative, and further follow up studies subsequent to 
service have not confirmed this initial impression.  

The Board finds the report of the April 1987 VA examination 
particularly probative in this regard.  X-ray studies 
revealed only mild bony demineralization, and were otherwise 
normal.  

Subsequent to April 1987, the Board notes that the veteran 
has been diagnosed with low back strain.  At the most recent 
VA examination, the veteran related the onset of his low 
back pain to an injury suffered during his extensive period 
of active service.  

Given evidence showing a continuity of low back pain since 
service, the Board finds the record to be in relative 
equipoise as to question of service incurrence.  By 
extending the benefit of the doubt to the veteran, service 
connection for chronic lumbosacral strain is granted.  



ORDER

Service connection for chronic lumbosacral strain is 
granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

